Case 1:20-cv-00364-TFM-C Document 8 Filed 07/20/20 Page 1 of 1                   PageID #: 193


                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DISTRICT

DAN-BUNKERING (AMERICA) INC.        *
                                    *
AND                                 * CASE NO.
                                    *
SUPPLEO BUNKERING S. de R.L. de C.V.*
                                    *
VERSUS                              *
                                    *
M/V GLOBAL ORION, in rem,           *
                                    *
*    *    *    *       *     *      *

                            WARRANT FOR ARREST IN REM

TO THE UNITED STATES MARSHAL
FOR THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

       Plaintiffs’ Verified Complaint in this in rem proceeding was filed in the Southern
Division of this Court on July 20, 2020.

       In accordance with FRCP Supplemental Rule C, you are directed both to arrest the
defendant vessel, the M/V GLOBAL ORION (“Vessel”), the Vessel’s tackle, apparel, furniture,
engines and appurtenances, should you find the Vessel within this district, and to detain her in
your custody pending further order of the Court.

        You must also give notice of the arrest to all persons upon whom notice is required by
FRCP Supplemental Rule C(4), as designated below by the Plaintiffs and the practices of your
office.

       Notice to:
       Master, M/V GLOBAL ORION
       The Port of Mobile

       SO ORDERED, at Mobile, Alabama, this 20th day of July, 2020.


                                             CHARLES R. DIARD, JR., Clerk

                                                  Tammy Thornton
                                             By: _____________________________________
                                             DEPUTY CLERK




                                                                                                   !
